Citation Nr: 0426975	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-09 806	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel
INTRODUCTION

The veteran had honorable active service from October 1966 to 
May 1971, and had additional service under other than 
honorable conditions from May 1971 to December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In April 2004, a hearing was held at the Muskogee, Oklahoma, 
before the undersigned Acting Veterans Law Judge rendering 
the determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript of 
that hearing has been associated with the record on appeal.

The Board notes that the veteran has filed a claim seeking 
compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C.  
This claim was denied by the RO in September 2003, and an 
appeal was effectively perfected during the Travel Board 
hearing (i.e. the transcript of this hearing is construed as 
a substantive appeal).  At his hearing, the veteran testified 
that he wants to re-state his claim as a claim for 
entitlement to direct service connection for hepatitis C.  
The Board will address this issue as entitlement to service 
connection for hepatitis C and will remand this issue to the 
RO for further development and adjudication.  The RO is 
instructed to ensure that the Veterans Claims Assistance Act 
of 2000 (VCAA) is fully complied with and that all 
appropriate notices are provided to the veteran with respect 
to his claim for service connection for hepatitis C (now that 
the veteran is proceeding under a different theory of 
entitlement).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

Relevant to the duty to notify, the Court has held that VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and that, furthermore, in what can be considered a fourth 
element of the requisite notice, VA must also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As noted in the Introduction, the veteran is now claiming 
entitlement to service connection for hepatitis C as opposed 
to compensation for same under the provisions of 38 U.S.C.A. 
§ 1151.  The veteran should be provided with VCAA notice, as 
described above, with respect to this claim.  Furthermore, 
the veteran should be provided a VA examination to determine 
the nature and etiology of his hepatitis C, if any.

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD which is related to service.  The Court in Zarycki 
noted that, under 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304, and the applicable VA Manual 21-1 
provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Whether or not the veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  If the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994) the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  If the adjudicators conclude that the 
record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of post-traumatic stress disorder have 
been met.  In such a referral, the adjudicators should 
specify to the examiner precisely what stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether stressors to which the 
veteran was exposed during service were of sufficient 
severity as to have resulted in current psychiatric symptoms.  
In other words, if the adjudicators determine that the record 
does not establish the existence of an alleged stressor or 
stressors in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.

In this case, where the record does not reflect "conclusive 
evidence" that the claimant "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b), his assertions, standing 
alone, can not as a matter of law provide evidence to 
establish that he "engaged in combat with the enemy" or 
that an event claimed as a stressor occurred.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

The analysis of stressor verification is not so much bisected 
by whether the event is "combat" or "noncombat," but 
whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.

In his statements, the veteran maintains that he served in 
combat with the 4th infantry division, and that he witnessed 
wounded soldiers during his assignment to the 67th evac 
hospital.  The RO should obtain the veteran's complete 
personnel file (his 201 file), and then contact the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
again to obtain a unit history for the veteran's unit or 
units while he was in Vietnam.  In addition, the RO should 
attempt to obtain any unit logs or other records, including 
morning reports that would verify the activities of the 
veteran's unit while he was in Vietnam.  

The Board notes that to verify a stressor it is not necessary 
that the veteran establish his personal engagement in combat.  
In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id., at 311.  In Suozzi, the 
Court found that a radio log, which showed the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In any event, if a stressor is confirmed, the veteran should 
be provided examination to determine the diagnosis and 
etiology of his claimed disability.  The examiner must be 
provided the claims folder in advance of the examination and 
the examiner is requested to review the claims folder and 
service medical records closely.  The Court has held that 
"fulfillment of the statutory duty to assist ... includes 
the conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Finally, the record indicates that the veteran had filed a 
claim for Social Security Disability benefits, and has been 
awarded Social Security Disability benefits.  The RO must 
contact the Social Security Administration and obtain all 
records related to the veteran's Social Security claim  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA or Social Security records.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 6 Vet. 
App. 473 (1994).

Accordingly, this case is REMANDED to the RO via the AMC, in 
Washington DC for the following action:

1.  The AMC must provide the veteran with 
VCAA notification with respect to his 
claim of entitlement to service 
connection for hepatitis.  Specifically, 
a letter should inform him of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, 
and request (3) that the claimant is 
expected to provide; and that (4) he 
should provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should request the following 
records concerning the veteran from the 
Social Security Administration: All 
records related to the veteran's claim 
for Social Security benefits including 
all medical records and copies of all 
decisions or adjudications.

3.  The veteran should be asked to review 
accounts of alleged traumatic events to 
add any additional information possible, 
including a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide to the 
best of his ability any specific details 
to each of the claimed stressful events 
noted above, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran should indicate 
which of these alleged stressful events 
listed above he is referring when he 
writes relative to any specific incident.  

The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

4.  The RO should make an attempt to 
verify all claimed stressors, to include 
combat exposure.  The RO should first 
obtain the veteran's 201 file and then 
prepare a letter asking the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.  

6.  The RO should contact the National 
Personnel Records Center (NPRC) and obtain 
copies of morning reports or any unit logs 
for the veteran's units during any time 
periods identified by him in his stressor 
statement obtained above.

7.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
PTSD related to a stressor which the RO 
has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  

8.  The RO should arrange for the veteran 
to be provided a VA examination to 
determine the nature and etiology of his 
hepatitis C, if any.  The examiner should 
review the claims folder, and is requested 
to provide an opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran has hepatitis C that is 
related to his active service.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  

9.  Following the above, the RO should 
then readjudicate the claim for service 
connection for PTSD and hepatitis C, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans


 Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).
	


                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




